Case 1:18-cv-24137-CMA Document 24 Entered on FLSD Docket 11/28/2018 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     Case No. 1:18-24137-CIV-ALTONAGA/Goodman

  PAUL CAMHI Individually and on Behalf of )     CLASS ACTION
  All Others Similarly Situated,             )
                                             )
                                 Plaintiff,  )
                                             )
         vs.                                 )
                                             )
  OPKO HEALTH, INC., et al.,                 )
                                             )
                                 Defendants.
                                             )
                                             )



             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 1:18-cv-24137-CMA Document 24 Entered on FLSD Docket 11/28/2018 Page 2 of 4




                                                 Case No. 1:18-24137-CIV-ALTONAGA/Goodman


          PLEASE TAKE NOTICE that plaintiff Paul Camhi, by and through his undersigned counsel

  and in accordance with Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses without prejudice

  his complaint in the action styled Camhi v. Opko Health, Inc., No. 1:18-cv-24137-CMA (S.D. Fla.),

  as substantially similar cases are currently pending in the United States District Courts for the

  District of New Jersey and the Southern District of New York, as well as before other courts in this

  District. See Kerznowski v. Opko Health Inc., No. 2:18-cv-13834-SRC-CLW (D.N.J.); Adsport, Inc.

  v. Opko Health, Inc., No. 1:18-cv-08456-ER (S.D.N.Y.); Steinberg v. Opko Health, Inc. et al., No.

  1:18-cv-23786-JEM (S.D. Fla.); and Brennan v. Opko Health, Inc., No. 1:18-cv-23924-KMW (S.D.

  Fla.). No defendant in this action has answered or filed for summary judgment, and a class has not

  been certified in this action.

  DATED: November 28, 2018                        ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                  JACK REISE
                                                  Florida Bar No. 058149
                                                  SABRINA E. TIRABASSI
                                                  Florida Bar No. 0025521

                                                                     s/ Jack Reise
                                                                     JACK REISE

                                                  120 East Palmetto Park Road, Suite 500
                                                  Boca Raton, FL 33432
                                                  Telephone: 561/750-3000
                                                  561/750-3364 (fax)
                                                  jreise@rgrdlaw.com
                                                  stirabassi@rgrdlaw.com




                                                  -1-
Case 1:18-cv-24137-CMA Document 24 Entered on FLSD Docket 11/28/2018 Page 3 of 4




                                     Case No. 1:18-24137-CIV-ALTONAGA/Goodman



                                      ROBBINS GELLER RUDMAN
                                        & DOWD LLP
                                      DANIELLE S. MYERS
                                      JUAN CARLOS SANCHEZ
                                      655 West Broadway, Suite 1900
                                      San Diego, CA 92101
                                      Telephone: 619/231-1058
                                      619/231-7423 (fax)

                                      Counsel for Plaintiff Paul Camhi




                                      -2-
Case 1:18-cv-24137-CMA Document 24 Entered on FLSD Docket 11/28/2018 Page 4 of 4




                                               Case No. 1:18-24137-CIV-ALTONAGA/Goodman


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 28, 2018, I electronically filed the foregoing with

  the Clerk of Court using the CM/ECF system, which will send a Notice of Electronic Filing to all

  counsel of record.


                                                                  s/ Jack Reise
                                                                  JACK REISE




                                               -3-
